David L. Lillehaug, Associate Justice
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline after respondent Nahshon Joshua Dart was publicly censured by the Wyoming Supreme Court. See Bd. of Prof'l Responsibility v. Dart , 418 P.3d 243, 243-44 (Wyo. 2018). Respondent was publicly censured in Wyoming for failing to diligently pursue a client matter, failing to communicate with the client, and conduct involving dishonesty, fraud, deceit, or misrepresentation. See Wyo. R. Prof. Conduct 1.3, 1.4, 8.4(c). Several mitigating factors were also found in the Wyoming matter.
Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives his procedural rights under *915Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations in the petition. The parties jointly recommend that the appropriate discipline is a public reprimand.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Nahshon Joshua Dart is publicly reprimanded.
2. Respondent shall pay $ 900 in costs pursuant to Rule 24, RLPR.